Citation Nr: 0514106	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDING OF FACT

A left shoulder disorder was not present during the veteran's 
active military service or within one year thereafter, and is 
not otherwise shown to be related to the veteran's military 
service or to any incident during service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, that VA will make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, letters sent to the veteran in December 2002 and 
May 2004 specifically notified the veteran of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and whether or 
not the veteran or VA bore the burden of producing or 
obtaining that evidence or information.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board notes that VCAA notice in 
this case was provided to the veteran prior to the initial 
AOJ adjudication denying the claim on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA has obtained 
the veteran's service medical records as well as private and 
VA treatment records.  The Board also notes that as private 
and VA orthopedic examinations are of record, affording the 
veteran an examination for the purpose of obtaining an 
opinion concerning a possible relationship between the 
veteran's disability and his military service is not 
necessary in this case.  38 C.F.R. § 3.159(c)(4).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Simply put, the record is complete and the matter is ready 
for appellate review.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis and organic diseases of the nervous system, 
will be presumed if they become manifest to a compensable 
degree within the year after service.  38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A November 15, 1967 service medical record indicates that the 
veteran complained of mild pain in the elbows and shoulders.  
The impression was mild traumatic arthritis of an 
occupational nature.  A November 24, 1967 medical record 
indicates that the veteran complained of right shoulder pain.  
A November 27, 1967 service medical record reflects that the 
veteran presented with a history of transitory migratory 
monarthritis involving the right shoulder and left elbow.  
The veteran's December 1967 service separation physical 
revealed no left shoulder abnormality.

A January 1982 private medical examination found that the 
veteran's shoulders had normal development and contour.

A February 1995 record reveals that the veteran complained of 
left shoulder pain that he attributed to an injury in the 
military.  The diagnosis was left shoulder impingement 
syndrome.

A September 1995 private medical record reveals preoperative 
diagnoses including anterior labrum degeneration, fraying of 
the undersurface of the rotator cuff syndrome, and 
impingement syndrome.  The veteran underwent left shoulder 
subacromioplasty and bursectomy.

At a January 2002 VA contract examination, the veteran 
indicated that in June 1966 he jammed his left shoulder while 
taking down a flag.  He could not recall receiving any 
treatment during service.  He said that his left shoulder 
problems persisted and he developed arthritis.  Examination 
revealed that the veteran had mild left shoulder weakness.  
The diagnosis was left shoulder arthritis.

At an April 2003 RO hearing, the veteran stated that he 
injured his left shoulder while taking down signal flags.  He 
stated that his shoulder snapped and that he went to sick 
call for treatment.

A March 2004 VA record reflects that the veteran complained 
of left shoulder pain.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While the medical records 
indicate that the veteran currently suffers from left 
shoulder disorders, clinical evaluation performed at the 
veteran's December 1967 service separation examination noted 
no such disability.  While a November 1967 service medical 
record noted that the veteran complained of pain in his 
shoulders, records dated later in November 1967 revealed that 
the veteran was essentially complaining about his right 
shoulder.  No left shoulder disorder was noted in a January 
1982 private examination, and a left shoulder disorder was 
not diagnosed until 1995.  Further, no medical health 
professional has linked such a disorder to the veteran's 
service.

As the medical records reveal that the veteran was not 
diagnosed with left shoulder arthritis or impingement 
syndrome until many years following service, entitlement to 
service connection under the presumptive provisions of 38 
C.F.R. §§ 3.307, 3.309 are not for application in this case.

The Board has also considered the veteran's statements and 
hearing testimony, which have been given weight as to his 
observation for symptoms and limitations caused by his left 
shoulder problems.  It does not appear, however, that the 
veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left shoulder disorder is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


